NONPRECEDENTIAL DISPOSITION
                                To be cited only in accordance with
                                        Fed. R. App. P. 32.1




              United States Court of Appeals
                                       For the Seventh Circuit
                                       Chicago, Illinois 60604

                                      Submitted March 30, 2011*
                                       Decided March 31, 2011

                                               Before

                                WILLIAM J. BAUER, Circuit Judge

                                RICHARD A. POSNER, Circuit Judge

                                ANN CLAIRE WILLIAMS, Circuit Judge
          
No. 10‐1153

DENNIS BAILEY,                                       Appeal from the United States District
    Plaintiff‐Appellant,                             Court for the Northern District of Illinois,
                                                     Eastern Division.
        v.
                                                     No. 04 C 6201
TIZOC LANDEROS and JAMES
VOUDRIE,                                             Elaine E. Bucklo,
     Defendants‐Appellees.                           Judge.

                                              O R D E R

       Dennis Bailey, an Illinois inmate, appeals the dismissal of his civil rights suit against
two police officers as barred by Heck v. Humphrey, 512 U.S. 477 (1994). We dismiss the
appeal.




        *
        After examining the appellant’s brief and the record, we have concluded that oral
argument is unnecessary. Thus, the appeal is submitted on the briefs and the record. See
FED. R. APP. P. 34(a)
No. 10‐1153                                                                                  Page 2

        In 2002 Bailey had an altercation with Joliet police officers Tizoc Landeros and James
Voudrie and was later convicted by a jury of aggravated battery. Bailey sued the officers
and the City of Joliet under 42 U.S.C. § 1983, alleging that the officers searched and arrested
him without probable cause, and applied excessive force while doing so. He also alleged
that his prosecution violated his constitutional rights and that he was falsely imprisoned.
The district court dismissed the City of Joliet from the suit, and on July 6, 2006, granted the
officers’ motion to dismiss on grounds that Heck barred the remaining claims. Almost seven
weeks later Bailey filed a “motion to reconsider,” which the district court denied on March
14, 2007. Bailey did not file a notice of appeal until January 11, 2010. 

        On appeal, Bailey challenges both the dismissal based on Heck and the denial of his
motion for reconsideration. But Bailey’s notice of appeal is untimely as to either order. A
notice of appeal must be filed within 30 days after entry of the court’s judgment or order
appealed from, FED. R. APP. P. 4(a)(1); Smith v. Grams, 565 F.3d 1037, 1041 (7th Cir. 2009);
Borrero v. City of Chicago, 456 F.3d 698, 700 (7th Cir. 2006), and this rule is mandatory and
jurisdictional. United States v. Lilly, 206 F.3d 756, 760 (7th Cir. 2000); Hope v. United States, 43
F.3d 1140, 1142 (7th Cir. 1994). Because Bailey did not file his notice of appeal until mid‐
January 2010–more than three years after the district court dismissed his suit and more than
two years after it denied his motion to reconsider–we lack jurisdiction over this appeal.

         In his reply brief Bailey argues that any untimeliness should be excused because
he did not receive notice of the disposition of his “motion to reconsider” until January
2009, when the district court finally responded to his request for a status update.
However, under FED. R. APP. P. 4(a)(6), the district court could reopen the time to file a late
notice of appeal only if Bailey had filed a motion to reopen within 180 days after entry of the
judgment or order or within fourteen days1 after Bailey received notice, whichever came
first. In re Fischer, 554 F.3d 656, 657 (7th Cir. 2009). Even if the district court had construed
Bailey’s notice of appeal as a motion to reopen, the filing still would have been untimely
because both time periods in Rule 4(a)(6) had expired.


                                                                                      DISMISSED.




       1
        Before this appeal, on December 1, 2009, FED. R. APP. P.4(a)(6) was amended to extend
the time period for filing motions from seven days to fourteen days after receiving notice of the
judgment or order.